AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                    DELISHA MARIE H.,                                )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-0411-TOR
                                                                     )
                                                                     )
        COMMISSIONER OF SOCIAL SECURITY,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Plaintiff’s Motion for Summary Judgment (ECF No. 10) is GRANTED.
               Defendant’s Motion for Summary Judgment (ECF No. 15) is DENIED.
               Judgment is entered for Plaintiff and pursuant to sentence four of 42 U.S.C. § 405(g), this action is
               REVERSED and REMANDED to the Commissioner for further proceedings.
This action was (check one):

’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on motions for
      Summary Judgment (ECF Nos. 10 and 15)


Date:      October 15, 2018                                                CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
